BokemaN, J.,
delivered the opinion of the court:
Julius Eeisel was arrested, tried and punished in Ogden City for violation of an ordinance of that city against assaults and batteries. Maroni Brown was the city marshal of Ogden and was the party who arrested and imprisoned said Eeisel, and Eobert Snadden was aiding Brown in some respects.
For this arrest and imprisonment of Eeisel, said Brown and ' Snadden were indicted and fined in the Third District Court, and from the judgment of the district court said Brown and Snadden appeal to this court.
The principal point is as to the validity of the ordinance under which said Eeisel was arrested. No express authority is given in the charter of Ogden City to pass such an ordinance; but it is urged that it is implied to exist under the general welfare clause, “ to regulate the police.”
An implied power is such as is necessary in order to carry into effect those expressly granted; and where personal rights and liberty are involved, the charter powers of every municipal corporation are to be strictly construed. The power to punish for an act of the character referred to does not seem to be necessary in order to carry into effect the general welfare clause, and, under a fair construction, such power does not, therefore, exist, and cannot exist except by express words to that effect. Indeed, if under simply a general welfare clause, a city can pass ordinances against assaults and batteries, it is difficult to conceive to what extent a city government might not go under such a clause. We deem the ordinance unauthorized and void. This point being decisive of the case, it is not necessary to refer to any other points raised.
The judgment of the district court is, therefore, affirmed, with costs.
Schaefeee, C. J., and EmeesoN, J., concurred.